Citation Nr: 1725929	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.
2.  Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to January 1973. This matter is before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Chicago VARO.  In April 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In September 2014 and September 2015, the case was remanded for development.  

The issue of service connection for a left shoulder disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 

FINDING OF FACT

A right shoulder injury in service is not shown; such disability was not manifested in service, and arthritis of the shoulder was not manifested in the first postservice year; the Veteran's current right shoulder disability is not shown to be related to his service/injury therein.


CONCLUSION OF LAW

Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)
VA's duty to notify was satisfied by a letter dated in December 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding VA's duty to assist the Veteran, the RO has obtained his service treatment records (STRs), his VA treatment records, and private treatment records he identified.  The RO requested records from the Alexian Brothers Medical Center, where the Veteran reported he underwent right shoulder surgery.  An April 2016 letter from the hospital indicates that they were unable to locate records pertaining to the Veteran.  The RO arranged for a VA examination in June 2015.  The Board finds the report of that examination adequate for rating purposes (as discussed in greater detail above).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

During the April 2014 Travel Board hearing, the undersigned advised the Veteran of what is needed to substantiate the claim, and elicited information regarding outstanding pertinent evidence.  Following the hearing, the matter was remanded to assist the Veteran in securing evidence to substantiate his claim. 
  
The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg, tinnitus), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that his current right shoulder disability began in service.  His STRs are silent for any complaint, treatment, or diagnosis relating to a right shoulder disability.  On November 1972 service separation examination, an elbow deformity was noted to be the only upper extremity abnormality.  A right shoulder disability was not diagnosed.

The earliest postservice clinical record pertaining to the right shoulder is a February 1991 clinical record from Gundersen Clinic which notes the Veteran's complaints of right shoulder pain.  The consulting physician noted that the Veteran had a long history of shoulder instability from a football injury years ago.  The physician also noted that the Veteran had undergone a right shoulder Putti-Platt procedure a decade earlier.  [The Board notes that records of such surgery are not associated with the file.  The Board's September 2014 and September 2015 remands sought development to secure the Veteran's treatment records, however, such records are unavailable.  (See Hearing Transcript and April 2016 correspondence.)]  A MRI revealed a possible rotator cuff disease.  In February 1992, the Veteran underwent right shoulder arthroscopy. 

On June 2015 VA examination, the Veteran reported that he injured his right shoulder playing football in service.  He indicated that following the injury, he "went to medical and was told to do conservative treatment."  On examination, a right rotator cuff tear and bilateral shoulder degenerative arthritis were diagnosed.  After reviewing the record, the examiner opined that the Veteran's current right rotator cuff tear and bilateral shoulder degenerative arthritis were not incurred in or related to service.  He observed that a right shoulder injury is not noted in the Veteran's STRs and opined that if the Veteran was dislocating his shoulder in service, he would have required treatment during service.  He further explained that the fact that the Veteran's degenerative arthritis of the shoulders is bilateral, suggests that it is age related (and not due to trauma).     

July 2015 to August 2016 VA treatment records note the Veteran's reports of right shoulder pain and musculoskeletal radiology-guided injections. 

It is not in dispute that the Veteran now has a right shoulder disability, as such was diagnosed on June 2015 VA examination.  What remains necessary to substantiate the claim of service connection is evidence that such disability is etiologically related to his service.  Whether or not that is so is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Despite the Veteran's statement that he sought treatment for the right shoulder injury in service, his STRs are silent for complaints or diagnosis related to a right shoulder injury or right shoulder disability.  Additionally, there is no evidence (nor is it alleged) that arthritis of the shoulder was manifested in the first postservice year.  Accordingly,  service connection for a right shoulder disability on the basis that it became manifest in service, or for right shoulder arthritis on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137), is not warranted.

The Board has also considered whether service connection for the Veteran's right shoulder  disability may be established by showing continuity of symptomatology (see 38 C.F.R. § 3.303(b).  But continuity of symptomatology is simply not shown. The Veteran's STRs are silent for complaints related to the right shoulder, and he did not report a right shoulder disability on November 1972 service separation examination.  Moreover, the earliest postservice clinical record pertaining to the right shoulder in the record is dated in February 1991 (more than 18 years after service).  While the Veteran has reported earlier treatment in the late 1970's, there is no documentation of  such treatment.  His reports of right shoulder treatment since service, standing alone, cannot be afforded substantial probative value supporting postservice continuity of right shoulder symptoms.  The absence pf documentation of postservice  treatment extends beyond the times of the alleged treatment (records of which were sought, but not located by the providers identified).  Notably, the Veteran has not identified the provider of the surgical procedure (apparently in about 1981) cited on1991 examination.  His silence in the matter suggests that any available records of treatment at that time do not support his claim.  Accordingly, the preponderance of the evidence is against the claim of service connection for a shoulder disability based on continuity of symptomatology under 38 C.F.R. § 3.303 (b). 

What remains for consideration is whether the Veteran's current right shoulder disability may somehow otherwise be etiologically related to his service. The only competent (medical) evidence in the record that directly addresses the matter of a nexus between the Veteran's current right shoulder disability and his service is in the June 2015 examiner's opinion.  The Board finds that that opinion merits substantial probative weight.  The examiner is an orthopedic resident (competent to offer it).  The opinion reflects familiarity with the record/the Veteran's medical history, and includes adequate rationale that cites to accurate factual data.  The Board acknowledges that the Veteran asserts that the June 2015 examiner did not review the claims file; however, the June 2015 examination report specifically indicates that the examiner reviewed the Veteran's electronic file, and the Board finds no reason to question the credibility of that report.  The Veteran asserts that the June 2015 VA examiner was unprofessional and rushed the examination; however, he has not challenged any specific findings made (or finding omitted that would reflect the examination was incomplete).  There is nothing in the record to suggest that the examiner lacks the requisite expertise to conduct an examination and provide the opinion sought in this matter.  See Cox v. Nicholson, 20 Vet. App. 536, 569   (2007) (the "Board is entitled to assume the competence of a VA examiner"). 

The Veteran has not submitted any medical opinion in support of his claims.  He has not presented any affirmative evidence of a relationship between his right shoulder disability and his service, and none is suggested by the record.  While he is competent to report that he has pain or discomfort in his shoulder, the diagnosis and etiology of a shoulder disability fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

In summary, the record establishes that a right shoulder injury in service is not shown, that a right chronic shoulder disability was not manifested in service; that arthritis was not manifested in the first postservice year; and that the Veteran's current right shoulder disability is not otherwise shown by competent evidence to be etiologically related to his service.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a right shoulder disability is denied.  


REMAND

On June 2015 VA examination, the examiner opined that the Veteran's bilateral  shoulder disability was not caused by or related to his military service, based in part on the absence of a noted injury or complaints in service.  However, a review of the record found that subsequent to the June 2015 examination, additional service records were associated with the Veteran's claims file, and show that in March 1971(during service), he was placed on a physical profile for a left humerus fracture.  Therefore, the June 2015 VA examination was based on an inaccurate factual predicate and the opinion offered regarding the left shoulder is inadequate for rating purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, development for an addendum medical opinion (that considers the complete record) is necessary.

The case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's record to be forwarded to the June 2015 VA examiner for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another orthopedist for review and the opinion sought.  If further examination is deemed necessary, it should be arranged.]  Based on review of the Veteran's claims file (to specifically include records noting he was placed on medical profile for a left humerus fracture during active service), the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each left shoulder disability, found.

(b) Please identify the likely etiology for each left shoulder disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that the disability began in (or is otherwise related to) the Veteran's service, to include as due to injury therein.

The examiner must explain the rationale for all opinions.

2.  The AOJ should then, review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


___________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


